Order entered August 1, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00132-CR

                         JOSE GUTIERREZ-MONTERO, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-00393-T

                                           ORDER
        Before the Court is the State’s July 31, 2018 motion for an extension of time to file its

brief. We GRANT the motion and ORDER the State’s brief received on July 31 filed as of the

date of this order.


                                                      /s/   LANA MYERS
                                                            JUSTICE